Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-10, 13-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2019/0305915) in view of Lee et al. (US 2020/0053810).

Regarding claim 1, Zhu discloses a method, performed by radio access network (RAN) node (fig. 1), for coordination of resources between the RAN node and at least one further RAN node (fig. 3), the method comprising: sending, to the at least one further RAN node, at least one message comprising an information element for use in resource coordination between said RAN node and said at least one further RAN node (step 2, resource coordination information), wherein the information element for use in resource coordination between said RAN node and said at least one further RAN node comprises at least one further information element that indicates resources intended to be used for transmission by the sending RAN node (fig. 10, UL/DL coordination information; paras. 28 (especially first sentence), 63 (especially firs three sentences) and 65-66; note: used time and frequency bitmap).
However, Zhu does not disclose the node as a next generation node. Lee discloses this feature (fig. 6; note: MgNB communicating or coordinating with an SeNB). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the node as a next generation node in the invention of Zhu. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing interoperability or interworking among a main gNB and a secondary eNB as is known in the art (Lee, fig. 6 and paras. 5 and 108; Zhu, para. 26-27; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 2, Zhu in view of Lee teaches and makes obvious a method as claimed in claim 1 wherein the at least one further information element that indicates resources intended to be used by the sending RAN node comprises at least one bitmap wherein each position in the at least one bitmap indicates whether a respective frequency resource is not intended to be used 
Regarding claim 3, Zhu in view of Lee teaches and makes obvious a method as claimed in claim 2 wherein the at least one bitmap represents multiple time resources and is configured to explicitly indicate, for each said time resource, the respective frequency resources that are intended to be used for transmission by the sending RAN node (Zhu, paras. 28, 63 and 65-66; note: frequency/time (PRB) usage bit as “0” or “1”).
Regarding claim 4, Zhu in view of Lee teaches and makes obvious a method as claimed in claim 3 wherein each time resources represented by the at least one bitmap comprises a respective subframe (Zhu, para. 28, especially fourth and sixth sentences; note: resources correspond to a slot/subframe; para. 63, especially first sentence; note: subframe granularity; para. 89).
Regarding claim 5, Zhu in view of Lee teaches and makes obvious a method as claimed in claim 2 wherein the frequency resources represented by the at least one bitmap comprises physical resource blocks (Zhu, para. 60, penultimate sentence; para. 63, especially third sentence; para. 65, especially second sentence).
Regarding claim 6, Zhu in view of Lee teaches and makes obvious a method as claimed in claim 3 wherein the at least one bitmap has a frequency granularity of one physical resource block (PRB) or one subcarrier (Zhu, para. 60, penultimate sentence; para. 63, especially third sentence; para. 65, especially second sentence) associated with a given numerology corresponding to a specific subcarrier spacing (SCS) (para. 43; note: various subcarrier spacings for various technologies).
Regarding claim 7, Zhu in view of Lee teaches and makes obvious a method as claimed in claim 3 wherein the at least one bitmap has a time granularity of one symbol, one slot, or one subframe (Zhu, para. 28, especially fourth and sixth sentences; note: resources correspond to a slot/subframe; para. 63, especially first sentence; note: subframe granularity; para. 89) associated with a given numerology corresponding to a specific slot length (para. 43; note: various subcarrier spacings for various technologies where a subframe length corresponds to the number of slots which corresponds to subcarrier spacing).
Regarding claim 9, Zhu in view of Lee teaches and makes obvious a method as claimed in claim l wherein the information element for use in resource coordination between said NG-RAN node and said further RAN node further comprises at least one information element (Zhu, figs. 10-11;paras. 22-23) comprising at least one item of information from the following list of items of information: a cell or base station identifier for the NG-RAN node (EUTRA cell ID); a cell or base station identifier for the at least one further RAN node; an identifier of a subcarrier spacing; an identifier of a bandwidth part size; a frequency reference point; a service priority associated with transmission in resources identified by the at least one further information element that indicates resources intended to be used for transmission by the sending RAN node; and a power threshold.
Regarding claim 10, Zhu in view of Lee teaches and makes obvious a method as claimed in claim 1 wherein the at least one further information element that indicates resources intended to be used for transmission by the sending RAN node comprises at least one information element from the following list of information elements: a dedicated information element for NR resource coordination; and/or a dedicated information element for LTE resource coordination 
Regarding claim 13, Zhu in view of Lee teaches and makes obvious a method as claimed in claim 1 wherein the at least one further RAN node comprises at least one RAN node configured to operate in accordance with LTE standards (Lee, fig. 6 and paras. 5 and 108; Zhu, para. 26-27).
Regarding claim 14, Zhu in view of Lee teaches and makes obvious a method as claimed in claim 13 wherein the at least one further information element that indicates resources intended to be used for transmission by the sending RAN node is sent to the at least one RAN node configured to operate in accordance with LTE standards as part of at least one procedure of the following list of procedures: an EN-DC X2 setup procedure (fig. 3, step 0); and an EN-DC configuration update procedure (fig. 3, steps 2-3).
Regarding claim 15, Zhu in view of Lee teaches and makes obvious a method as claimed in claim 1 wherein the first RAN node is configured to support a plurality of different numerologies and/or a plurality of different bandwidth parts (para. 43; note: various subcarrier spacings for various technologies).
Regarding claim 16, Zhu in view of Lee teaches and makes obvious a method as claimed in claim 15 wherein separate respective information indicating identified resources is provided for each of the plurality of different numerologies and/or each of the plurality of different bandwidth parts (Zhu, para. 28, especially fourth and sixth sentences; note: resources correspond to a slot/subframe; para. 63, especially first sentence; note: subframe granularity; para. 89; para. 43; note: various subcarrier spacings for various technologies; Examiner notes the different numerologies are not active simultaneously).
Regarding claim 18, Zhu in view of Lee teaches and makes obvious a method as claimed in claim 1 wherein the resources intended to be used for transmission by the sending RAN node comprise resources that the first base station requires for at least one of critical transmissions; and supporting a priority service (Zhu, paras. 32 and 46; note: mission critical URLLC and mesh communications; Zhu, para. 90, high priority RAT service; Lee, fig. 6).
Regarding claim 19, Zhu discloses a method, performed by a radio access network (RAN) node (fig. 1), for coordination of resources between the RAN node and at least one other RAN node (fig. 3), the method comprising: receiving, from the at least one other RAN node, at least one message comprising an information element for use in resource coordination between said RAN node and said at least one other RAN node (step 2, resource coordination information), wherein the information element for use in resource coordination between said RAN node and said at least one other RAN node comprises at least one further information element that indicates resources intended to be used for transmission by the sending RAN node fig. 10, UL/DL coordination information; paras. 28 (especially first sentence), 63 (especially firs three sentences) and 65-66; note: used time and frequency bitmap).
However, Zhu does not disclose the other RAN node as a next generation node. Lee discloses this feature (fig. 6; note: MgNB communicating or coordinating with an SeNB). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the other RAN node as a next generation node in the invention of Zhu. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing interoperability or interworking among a main gNB and a secondary eNB as is known in the art (Lee, fig. 6 and paras. 5 and 108; Zhu, para. 26-27; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 20, these limitations are rejected on the same grounds as claim 1 above, in addition, Zhu discloses a node comprising a transceiver; a memory configured for storing therein program instructions; and a processor configured to execute the program instructions: to control the transceiver to send (figs. 8-9 and paras. 80-82 and 96-103) as in the method of claim 1 above. 
Regarding claim 21, these limitations are rejected on the same grounds as claim 19 above, in addition, Zhu discloses a node comprising a transceiver; a memory configured for storing therein program instructions; and a processor configured to execute the program instructions: to control the transceiver to receive (figs. 8-9 and paras. 80-82 and 96-103) as in the method of claim 19 above.

Claims 11-12  are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Lee as applied to claim 1 above, and further in view of Damnjanovic et al. (US 2018/0139657).
Regarding claim 11, Zhu in view of Lee teaches and makes obvious a method as claimed in claim 1 where the technology of the base stations differ (Zhu, fig. 3; Lee, fig. 6) but not wherein the at least one further RAN node comprises at least one RAN node is configured to operate in accordance with next generation (5G/NR) standards. Damnjanovic discloses two gNBs coordinating resources (para. 25, especially first and second sentences; para. 32, third and last sentence; para. 52, especially third, fourth and penultimate sentences; note: gNBs coordinating schedules; para. 56, last sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have wherein the at least one further RAN node comprises at least one RAN node is configured to operate in 
Regarding claim 12, Zhu in view of Lee and Damnjanovic teaches and makes obvious a method as claimed in claim 11 wherein the at least one further information element that indicates resources intended to be used for transmission by the sending RAN node is sent to the at least one RAN node configured to operate in accordance with next generation (5G/NR) standards as part of at least one procedure of the following list of procedures: a dedicated NR-NR (Xn) coordination procedure; an Xn setup procedure (Zhu, fig. 3, step 0); and an NG-RAN node configuration update procedure (Zhu, fig. 3, steps 2-3).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Lee as applied to claim 1 above, and further in view of Damnjanovic et al. (US 2018/0139657).
Zhu in view of Lee does not disclose a method as claimed in claim 1 wherein the NG-RAN node transmits the at least one further information element that indicates resources intended to be used for transmission by the sending RAN node to a plurality of RAN nodes. However, Jeon discloses exchanging resource information among several nodes (fig. 9; para. 84). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have wherein the NG-RAN node transmits the at least one further information element that indicates resources intended to be used for transmission by the sending RAN node to a plurality of RAN nodes in the invention of Zhu in view of Lee. The motivation to .

Allowable Subject Matter
Claims 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
 www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462